REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 2/2/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The most recent amendment to the claims was filed on 7/20/20. These amendments were entered in the first Notice of Allowability, mailed 9/17/20.
A first request for continued examination (RCE) was filed on 10/2/20 in order to have an IDS considered. No new claim listing was presented. A second Notice of Allowability was mailed on 11/5/20.
A second request for continued examination (RCE) was filed on 2/1/21 in order to have an IDS considered. No new claim listing was presented. 
Claims 41 and 43-77 are pending.

Information Disclosure Statement
The IDS filed on 2/1/21 along with the RCE and another IDS filed on 2/2/21 have each been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each IDS has been considered, and claims 41 and 43-77 remain allowable as set forth the previous Notice of Allowance.


Conclusion
Claims 41 and 43-77 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646